

Exhibit 10.2
 
 
ROYALE ENERGY, INC.
CERTIFICATE OF DESIGNATION
OF
SERIES B 3.5% REDEEMABLE CONVERTIBLE PREFERRED STOCK
To Be Designated
Series B Convertible Preferred Stock


(Pursuant to Section 151(g) of the General Corporation Law of the State of
Delaware)
Royale Energy, Inc., a Delaware corporation (the “Corporation”), in accordance
with Section 151 of the General Corporation Law of the State of Delaware (as
amended, the “DGCL”), does hereby certify that:
A. The name of the corporation is Royale Energy, Inc.
B. The original Certificate of Incorporation of the Corporation (as may be
amended from time to time, the “Certificate of Incorporation”) was filed with
the Secretary of State of the State of Delaware on November 22, 2016.
C. Immediately prior to the filing of this Certificate of Designation for Series
B 3.5% Convertible Preferred Stock, the Corporation was authorized to issue Ten
Million (10,000,000) shares of Preferred Stock.
D. Pursuant to the authority conferred upon the Board of Directors of the
Corporation by the Certificate of Incorporation, and pursuant to the provisions
of Sections 103 and 151(g) of the DGCL, the Board of Directors of the
Corporation [in a meeting held / by unanimous written consent] on [      ] [  
], 2016, adopted the following resolutions creating a series of Preferred Stock
designated as Series B 3.5% Convertible Preferred Stock:
RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation under the provisions of the Certificate of Incorporation, and
pursuant to Sections 103 and 151(g) of the General Corporation Law of the State
of Delaware, this Board of Directors hereby (i) creates a series of Preferred
Stock designated as “Series B 3.5% Convertible Preferred Stock” to consist of
three million (3,000,000) shares, (ii) authorizes and directs the Co-President
or any Vice President and the Chief Financial Officer, Secretary or any
Assistant Secretary of this Corporation to prepare and file a Certificate of
Designation for the Series B 3.5% Convertible Preferred Stock with the Secretary
of State of the State of Delaware in accordance with this resolution and the
provisions of Delaware law and to take such actions as they may deem necessary
or appropriate to carry out the intent and of this resolution and (iii) hereby
fixes the powers, designations, preferences and restrictions of such Series B
3.5% Convertible Preferred Stock as follows:
Section 1. Number of Shares and Designation.  This series of Preferred Stock
shall be designated as Series B 3.5% Redeemable Convertible Preferred Stock,
$0.001 par value per share (the “Series B Preferred Shares”), and the number of
shares that shall constitute such series shall be 3,000,000.
Section 2. Definitions.  For purposes of the Series B Preferred Shares and as
used in this Certificate, the following terms shall have the meanings indicated:
(a) “Automatic Conversion” shall have the meaning set forth in Section 12.
(b) “Board of Directors” shall mean the Board of Directors of the Corporation or
any committee of members of the Board of Directors authorized by such Board of
Directors to perform any of its responsibilities with respect to the Series B
Preferred Shares.
1

--------------------------------------------------------------------------------

(c) “Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are not required to be open.
(d) “Call Date” shall mean the date fixed for redemption of the Series B
Preferred Shares and specified in the notice to holders required under Section
5(d) as the Call Date.
(e) “Certificate” shall mean this Certificate of Designation of the Series B
Preferred Shares.
(f) “Change of Control Date” shall have the meaning set forth in Section 14(a).
(g) “Change of Control Conversion Date” shall be a business day set forth in the
notice of Change of Ownership or Control provided in accordance with Section
14(e) below that is not less than 20 days nor more than 35 days after the date
on which the Corporation provides such notice pursuant to Section 14(e).
(h) A “Change of Ownership or Control” shall be deemed to have occurred on the
date (i) that a “person,” “group” or “entity” (within the meaning of Sections
13(d) and 14(d) of the Exchange Act) becomes the ultimate “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or
group shall be deemed to have beneficial ownership of all shares of Voting Stock
that such person or group has the right to acquire regardless of when such right
is first exercisable), directly or indirectly, of Voting Stock representing more
than 50% of the total voting power of the total Voting Stock of the Corporation;
(ii) that the Corporation sells, transfers or otherwise disposes of all or
substantially all of its assets; or (iii) of the consummation of a merger or
share exchange of the Corporation with another entity where the Corporation’s
shareholders immediately prior to the merger or share exchange would not
beneficially own, immediately after the merger or share exchange, securities
representing 50% or more of the outstanding Voting Stock of the entity issuing
cash or securities in the merger or share exchange (without consideration of the
rights of any class of stock to elect directors by a separate group vote), or
where members of the Board of Directors immediately prior to the merger or share
exchange would not, immediately after the merger or share exchange, constitute a
majority of the board of directors of the entity issuing cash or securities in
the merger or share exchange.
(i)  “Common Shares” shall mean the shares of Common Stock, $0.001 par value per
share, of the Corporation.
(j) “DGCL” shall mean the General Corporation Law of the State of Delaware, as
amended.
(k) “Disrupted Trading Day” shall mean a Trading Day on which Common Shares
experience any of the following during the one-hour period ending at the
conclusion of the regular Trading Day: (a) any suspension of or limitation
imposed on the trading of Common Shares on any national or regional securities
exchange or association or over-the-counter market; (b) any event (other than an
event listed under subsection (c) below) that disrupts or impairs the ability of
market participants in general to (i) effect transactions in or obtain market
values for Common Shares on any relevant national or regional securities
exchange or association or over-the-counter market or (ii) effect transactions
in or obtain market values for futures or options contracts relating to Common
Shares on any relevant national or regional securities exchange or association
or over-the-counter market; or (c) any relevant national or regional securities
exchange or association or over-the-counter market on which Common Shares trade
closes on any exchange Trading Day prior to its scheduled closing time unless
such earlier closing time is announced by the exchange at least one hour prior
to the earlier of (i) the actual closing time for the regular trading session on
such exchange and (ii) the submission deadline for orders to be entered into the
exchange for execution on such Trading Day.
(l) “Dividend Payment Date” shall have the meaning set forth in Section 3(a).
(m) “Dividend Periods” shall mean quarterly dividend periods commencing on the
first day of each calendar quarter and ending on and including the day preceding
the first day of the next succeeding calendar quarter; provided, however, that
any Dividend Period during which any Series B Preferred Shares shall be redeemed
pursuant to Section 5 shall end on and include the Call Date only with respect
to the Series B Preferred Shares being redeemed.
2

--------------------------------------------------------------------------------

(n) “Dividend Rate” shall mean the dividend rate accruing on the Series B
Preferred Shares, as applicable, from time to time pursuant to the terms hereof.
(o) “Dividend Record Date” shall have the meaning set forth in Section 3(b).
(p) “DTC” shall mean The Depository Trust Company.
(q)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(r) “Global Preferred Shares” shall have the meaning set forth in Section 15.
(s)  “Junior Shares” shall have the meaning set forth in Section 7(c).
(t) “Legacy Notes” shall mean, collectively, that certain Promissory Note, dated
as of December 31, 2015, made by Jeffrey R. Kerns payable to LegacyTexas Bank,
and that certain Promissory Note, dated as of December 31, 2015, made by Johnny
Jordan payable to LegacyTexas Bank, in each case, as amended, restated,
modified, renewed, refunded, restructured, supplemented, replaced or refinanced
from time to time.
(u) “Liquidation Preference Amount” means an amount initially equal to $10.00
per Series B Preferred Share, as such amount may be adjusted from time to time
as provided in this Certificate.
(v) “Parity Shares” shall have the meaning set forth in Section 7(b).
(w) “Person” shall mean any individual, firm, partnership, limited liability
company, corporation or other entity, and shall include any successor (by merger
or otherwise) of such entity.
(x) “SEC” means the United States Securities and Exchange Commission.
(y) “Senior Shares” shall have the meaning set forth in Section 7(a).
(z) “Series B Preferred Shares” shall have the meaning set forth in Section 1.
(aa) “set apart for payment” shall be deemed to include, without any further
action, the following:  the recording by the Corporation in its accounting
ledgers of any accounting or bookkeeping entry that indicates, pursuant to an
authorization by the Board of Directors and a declaration of dividends or other
distribution by the Corporation, the initial and continued allocation of funds
to be so paid on any series or class of shares of stock of the Corporation;
provided, however, that if any funds for any class or series of Junior Shares or
any class or series of Parity Shares are placed in a separate account of the
Corporation or delivered to a disbursing, paying or other similar agent, then
“set apart for payment” with respect to the Series B Preferred Shares shall mean
irrevocably placing such funds in a separate account or irrevocably delivering
such funds to a disbursing, paying or other similar agent.
(bb) “Stated Rate” shall mean 3.5% per annum.
(cc)  “Trading Day” shall mean, if a security is listed or admitted to trading
on The NASDAQ Global Market, The NASDAQ Capital Market or The NASDAQ Global
Select Market (each, a “NASDAQ Stock Market”), the New York Stock Exchange, the
NYSE MKT or another national securities exchange or national securities market,
a full day on which the NASDAQ Stock Market or such other national securities
exchange or national securities market on which the security is traded is open
for business and on which trades may be made thereon and that is not a Disrupted
Trading Day.
(dd) “Trading Market” means any of the following markets or exchanges on which
the Common Shares are listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).
3

--------------------------------------------------------------------------------

(ee)  “Transfer Agent” means American Stock Transfer & Trust Co., or such other
agent or agents of the Corporation as may be designated by the Board of
Directors or its duly authorized designee as the transfer agent, registrar and
dividend disbursing agent for the Series B Preferred Shares.
(ff) “Voluntary Conversion Consideration” shall have the meaning set forth in
Section 11(a).
(gg) “Voluntary Conversion Date” shall have the meaning set forth in Section
11(c)
(hh) “Voluntary Conversion Right” shall have the meaning set forth in Section
11(a).
(ii) “Voting Stock” shall mean stock of any class or kind having the power to
vote generally for the election of directors.
(jj) “VWAP” means, with respect to the Common Shares and on a Trading Day, the
price determined by the first of the following clauses that applies: (a) if the
Common Shares are then listed or quoted on a Trading Market, the daily volume
weighted average price of the Common Shares for such Trading Day on the Trading
Market on which the Common Shares are then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)), (b) if the Common Shares are not then listed or
quoted for trading on a Trading Market and if prices for the Common Shares are
then reported in the “Pink Sheets” published by OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
daily volume weighted average price of the Common Shares so reported for such
Trading Day, or (c) in all other cases, the fair market value of one Common
Share as determined by an independent appraiser selected in good faith by the
Purchaser and reasonably acceptable to the Corporation, the fees and expenses of
which shall be paid by the Corporation.
Section 3. Dividends.
(a) Holders of issued and outstanding Series B Preferred Shares shall be
entitled to receive cumulative dividends at a rate per annum equal to the Stated
Rate times the Liquidation Preference Amount on the first day of the next
Dividend Period (the “Dividend Payment Date”) (subject to Section 3(b) below),
payable as follows:
(i) For so long as the Legacy Notes remain outstanding and either of Jeffrey R.
Kerns, Johnny Jordan or any of their affiliates hold Series B Preferred Shares
(the “Legacy Note Condition”), then to the extent assets of the Corporation are
legally available therefor and the Corporation is not prohibited under the terms
and provisions of any agreement relating to its senior secured indebtedness,
such dividends shall be payable in cash (such dividends, the “Cash Dividends”);
(ii) If the Legacy Note Condition is not satisfied on any Dividend Record Date,
then the Board of Directors, at its sole discretion and to the extent assets of
the Corporation are legally available therefor, may elect to pay such dividends
in cash or as PIK Dividends; and
(iii) If the Legacy Note Condition is not satisfied on any Dividend Record Date,
then to the extent that the Board of Directors elects to pay dividends due
hereunder in a form other than  Cash Dividends, such dividends shall be payable
in kind in such number of shares of Series B Preferred Shares determined using a
price per share equal to the Liquidation Preference Amount (adjusted
appropriately for stock splits, stock dividends, recapitalizations,
consolidations, mergers, reclassifications and the like with respect to the
Series B Preferred Shares) (such dividends, the “PIK Dividends”). In lieu of the
issuance of a fractional share of Series B Preferred Shares as a PIK Dividend,
the Corporation shall issue a whole share of Series B Preferred Shares (rounded
to the nearest whole share), determined on the basis of the total number of
shares of Series B Preferred Shares held by the holder with respect to which
such dividends are being calculated.
4

--------------------------------------------------------------------------------

(b) Such dividends shall accrue daily, non-compounded, on each issued and
outstanding share of the Series B Preferred Shares (including any Series B
Preferred Shares issued as PIK Dividends); provided that (i) if any Dividend
Payment Date is not a Business Day, then the dividend that would otherwise have
been payable on such Dividend Payment Date may be paid on the next succeeding
Business Day with the same force and effect as if paid on such Dividend Payment
Date, and no interest or additional dividends or other sums shall accrue on the
amount so payable from such Dividend Payment Date to such next succeeding
Business Day.  Any dividend payable on the Series B Preferred Shares for any
partial Dividend Period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months.  Dividends shall be payable to holders
of record as they appear in the stock records of the Corporation at the close of
business on the applicable record date, which shall be with respect to all
Dividend Periods, the tenth day preceding the applicable Dividend Payment Date,
or such other date designated by the Board of Directors or an officer of the
Corporation duly authorized by the Board of Directors for the payment of
dividends that is not more than 30 nor less than ten days prior to such Dividend
Payment Date (each such date, a “Dividend Record Date”).  The Corporation shall
at all times keep reserved a sufficient number of Series B Preferred Shares for
the payment of dividends on the Series B Preferred Shares as described in this
Section 3.
(c) No Cash Dividends on the Series B Preferred Shares will be declared by the
Corporation or paid or set apart for payment by the Corporation at such time as
the terms and provisions of Senior Shares or any agreement relating to the
Corporation’s senior secured indebtedness prohibit such declaration, payment or
setting apart for payment or provide that such declaration, payment or setting
apart for payment would constitute a breach thereof or a default thereunder, or
if such declaration, payment or setting aside of funds is restricted or
prohibited under the DGCL or other applicable law; provided, however,
notwithstanding anything to the contrary contained herein, dividends on the
Series B Preferred Shares shall continue to accrue and accumulate regardless of
whether: (i) any or all of the foregoing restrictions exist; (ii) the
Corporation has earnings or profits; (iii) there are funds legally available for
the payment of such dividends; or (iv) such dividends are authorized by the
Board of Directors.  Accrued and unpaid dividends on the Series B Preferred
Shares will accumulate as of the Dividend Payment Date on which they first
become payable or on the date of redemption of the Series B Preferred Shares, as
the case may be.  For the avoidance of doubt, if the Legacy Note Condition is
not satisfied on any Dividend Record Date and  Cash Dividends are not paid with
respect to the corresponding Dividend Period, then the Corporation shall declare
and issue PIK Dividends as provided in this Certificate.
(d) Except as provided in the next sentence, if any Series B Preferred Shares
are outstanding, no dividends, whether payable in cash or in other assets of the
Corporation, will be declared or paid or set apart for payment on any Parity
Shares or Junior Shares, unless all accumulated accrued and unpaid dividends are
contemporaneously declared and paid in cash or declared and a sum of cash
sufficient for the payment thereof set apart for such payment on the Series B
Preferred Shares for all past Dividend Periods with respect to which full
dividends were not paid on the Series B Preferred Shares either as Cash
Dividends or PIK Dividends.  When dividends are not paid in full (or a sum
sufficient for such full payment is not so set apart for payment) upon the
Series B Preferred Shares and upon all Parity Shares, all dividends declared,
paid or set apart for payment upon the Series B Preferred Shares and all such
Parity Shares shall be declared and paid in cash pro rata or declared and set
apart for payment pro rata so that the amount of cash dividends declared per
share of Series B Preferred Shares and per share of such Parity Shares shall in
all cases bear to each other the same ratio that accumulated dividends per share
of Series B Preferred Shares and such other Parity Shares (which shall not
include any accumulation in respect of unpaid dividends for prior dividend
periods if such other Parity Shares do not bear cumulative dividends) bear to
each other.  No interest, or sum of money in lieu of interest, shall be payable
in respect of any dividend payment or payments on Series B Preferred Shares
which may be in arrears.
(e) Unless all accumulated accrued and unpaid dividends on the Series B
Preferred Shares are contemporaneously declared and paid (whether in cash or as
PIK Dividends), no dividends may be declared or paid or set apart for payment
upon the Common Shares or any Junior Shares or Parity Shares, nor shall any
Common Shares or any Junior Shares or Parity Shares be redeemed, purchased or
otherwise acquired directly or indirectly for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
stock) by the Corporation (except by conversion into or exchange for Junior
Shares or by redemption, purchase or acquisition of stock under any employee
benefit plan of the Corporation, provided that the aggregate price paid for such
redeemed, purchased or acquired stock shall not exceed $1 million in any
twelve-month period).
5

--------------------------------------------------------------------------------

(f) Holders of Series B Preferred Shares shall not be entitled to any dividend,
whether payable in cash, property or shares, in excess of all accumulated
accrued and unpaid dividends on the Series B Preferred Shares as described in
this Section 3.  Any dividend payment made on the Series B Preferred Shares
shall first be credited against the earliest accumulated accrued and unpaid
dividend due with respect to such shares which remains payable at the time of
such payment.
Section 4. Liquidation Preference.
(a) Subject to the rights of the holders of Senior Shares and Parity Shares, in
the event of any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, before any payment or distribution of the
assets of the Corporation (whether capital or surplus) shall be made to or set
apart for the holders of Junior Shares, as to the distribution of assets on any
liquidation, dissolution or winding up of the Corporation, each holder of the
Series B Preferred Shares shall be entitled to receive the Liquidation
Preference Amount plus an amount in cash equal to all accumulated accrued and
unpaid dividends thereon (whether or not earned or declared) to the date of
final distribution to such holders.  If, upon any liquidation, dissolution or
winding up of the Corporation, the assets of the Corporation, or proceeds
thereof, distributable among the holders of the Series B Preferred Shares shall
be insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any other shares of any class or series of Parity Shares as to the
distribution of assets on any liquidation, dissolution or winding up of the
Corporation, then such assets, or the proceeds thereof, shall be distributed
among the holders of Series B Preferred Shares and any such other Parity Shares
ratably in accordance with the respective amounts that would be payable on such
Series B Preferred Shares and any such other Parity Shares if all amounts
payable thereon were paid in full.  For the purposes of this Section 4, none of
(i) a consolidation or merger of the Corporation with one or more corporations
or other entities, (ii) a sale, lease or transfer of all or substantially all of
the Corporation’s assets or (iii) a statutory share exchange shall be deemed to
be a liquidation, dissolution or winding up, voluntary or involuntary, of the
Corporation; provided that all provisions of this Certificate remain in place
and will continue to be binding and in full force and effect with respect to the
Corporation or any successor entity thereto, and in the event of liquidation,
dissolution or winding up of the Corporation or such successor entity, as
applicable, the Liquidation Preference and other provisions of this Certificate
shall apply.
(b) Subject to the rights of the holders of Senior Shares and Parity Shares upon
liquidation, dissolution or winding up, upon any liquidation, dissolution or
winding up of the Corporation, after payment shall have been made in full to the
holders of the Series B Preferred Shares, as provided in this Section 4, any
other series or class or classes of Junior Shares shall, subject to the
respective terms and provisions (if any) applying thereto, be entitled to
receive any and all assets remaining to be paid or distributed, and the holders
of the Series B Preferred Shares shall not be entitled to share therein.
Section 5. Redemption.
(a) The Series B Preferred Shares shall be redeemable by the Corporation at any
time including upon the occurrence of a Change of Ownership or Control in
accordance with Section 6, to the extent the Corporation has lawfully available
funds therefor.  The Corporation may redeem the Series B Preferred Shares, in
whole at any time and not in part, at the option of the Corporation, for cash,
at the Liquidation Preference Amount, plus the amounts indicated in Section
5(b).  Nothing herein shall preclude the Corporation from purchasing or
otherwise acquiring some or all of the Series B Preferred Shares through
voluntary transactions with the holders thereof, provided that the Corporation
shall then have lawfully available funds for such transactions.
(b) Upon any redemption of Series B Preferred Shares, the Corporation shall,
subject to the next sentence, pay in cash any accumulated accrued and unpaid
dividends in arrears (i) for any Dividend Period ending on or prior to the Call
Date, and (ii) for any partial Dividend Period ending after the Call Date, which
dividends shall be prorated and computed on the basis of a 360-day year
consisting of twelve 30-day months.  If the Call Date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, then each
holder of Series B Preferred Shares at the close of business on such Dividend
Record Date shall be entitled to the dividend payable on such shares on the
corresponding Dividend Payment Date notwithstanding the redemption of such
shares before such Dividend Payment Date.  Except as provided above, the
Corporation shall make no payment or allowance for unpaid dividends, whether or
not in arrears, on Series B Preferred Shares called for redemption.
6

--------------------------------------------------------------------------------

(c) If all accumulated accrued and unpaid dividends on the Series B Preferred
Shares and any other class or series of Parity Shares of the Corporation have
not been paid in cash or Series B Preferred Shares (or, with respect to any
Parity Shares, in Parity Shares), or declared and set apart for payment in cash
or Series B Preferred Shares (or, with respect to any Parity Shares, in Parity
Shares) the Series B Preferred Shares shall not be redeemed under this Section 5
and the Corporation shall not purchase or acquire Series B Preferred Shares,
other than (i) pursuant to Section 6, or (ii) pursuant to a purchase or exchange
offer made on the same terms to all holders of Series B Preferred Shares and
Parity Shares.
(d) Notice of the redemption of any Series B Preferred Shares shall be mailed by
first class mail to each holder of record of Series B Preferred Shares at the
address of each such holder as shown on the Corporation’s records and the
Corporation shall issue notice by press release, not less than 30 nor more than
60 days prior to the Call Date. Neither the failure to mail any notice required
by this paragraph (d), nor any defect therein or in the mailing thereof, to any
particular holder, shall affect the sufficiency of the notice or the validity of
the proceedings for redemption with respect to the other holders. Any notice
mailed in the manner herein provided shall be conclusively presumed to have been
duly given on the date mailed whether or not the holder receives the notice.
Each such mailed notice and such notice by press release shall state, as
appropriate: (1) the date fixed for redemption of the Series B Preferred Shares,
specified in such notice as the Call Date; (2) the number of Series B Preferred
Shares to be redeemed; (3) the redemption price per Series B Preferred Share
(determined as set forth in paragraph (a) or (b) with respect to Section 5 or
Section 6, as applicable) plus accumulated accrued and unpaid dividends through
the Call Date (determined as set forth in paragraph (b) of this Section 5); (4)
if any shares are represented by certificates, the place or places at which
certificates for such shares are to be surrendered; (5) that dividends on the
shares to be redeemed shall cease to accrue on such Call Date except as
otherwise provided herein; and (6) any other information required by law or by
the applicable rules of any exchange or national securities market upon which
the Series B Preferred Shares may be listed or admitted for trading. Notice
having been mailed and issued by press release as aforesaid, from and after the
Call Date (unless the Corporation shall fail to make available an amount of cash
necessary to effect such redemption), (i) except as otherwise provided herein,
dividends on the Series B Preferred Shares so called for redemption shall cease
to accrue, (ii) said shares shall no longer be deemed to be outstanding, and
(iii) all rights of the holders thereof as holders of Series B Preferred Shares
shall cease (except the right to receive cash payable upon such redemption,
without interest thereon, upon surrender and endorsement of their certificates
if so required and to receive any dividends accrued as of the Call Date, payable
in cash).  For the avoidance of doubt, the designation of a Call Date by the
Corporation for purposes of this Section 5 or Section 6 shall not terminate any
conversion right with respect to the Series B Preferred Shares.
(e) The Corporation’s obligation to provide cash in accordance with the
preceding subsection shall be deemed fulfilled if, on or before the Call Date,
the Corporation shall irrevocably deposit funds necessary for such redemption,
in trust, with a bank or trust company that has, or is an affiliate of a bank or
trust company that has, capital and surplus of at least $500,000,000, with
irrevocable instructions that such cash be applied to the redemption of the
Series B Preferred Shares so called for redemption, in which case the notice to
holders of the Series B Preferred Shares will (i) state the date of such
deposit, (ii) specify the office of such bank or trust company as the place of
payment of the redemption price and (iii) require such holders to surrender the
certificates, if any, representing such shares at such place on or about the
date fixed in such redemption notice (which may not be later than the Call Date)
against payment of the redemption price (including all accumulated accrued and
unpaid dividends to the Call Date, determined as set forth in paragraph (b) of
this Section 5). No interest shall accrue for the benefit of the holders of
Series B Preferred Shares to be redeemed on any cash so set aside by the
Corporation (or, if applicable, the acquiring entity). Subject to applicable
escheat laws, any such cash unclaimed at the end of six months from the Call
Date shall revert to the general funds of the Corporation (or, if applicable,
the acquiring entity) after which reversion the holders of such shares so called
for redemption shall look only to the general funds of the Corporation (or, if
applicable, the acquiring entity) for the payment of such cash.
(f) As promptly as practicable after the surrender in accordance with said
notice of the certificates, if any, for any such shares so redeemed (properly
endorsed or assigned for transfer, if the Corporation (or, if applicable, the
acquiring entity) shall so require and if the notice shall so state), such
shares shall be exchanged for the amount of cash (without interest thereon) for
which such shares have been redeemed.
(g) The provisions of paragraphs (a)-(f) shall apply with respect to any
redemption, whether pursuant to Section 5 or Section 6 hereof.
7

--------------------------------------------------------------------------------

(h) All Series B Preferred Shares issued and redeemed by the Corporation in
accordance with this Section 5, or otherwise acquired by the Corporation, shall
be restored to the status of authorized but unissued shares of undesignated
Preferred Shares of the Corporation, subject to compliance with any applicable
provisions of the laws of Delaware; provided, that any subsequent issuance of
such undesignated Preferred Shares as Series B Preferred Shares must be in
compliance with the terms of this Certificate.
Section 6. Special Optional Redemption by the Corporation.  Upon the occurrence
of a Change of Ownership or Control, the Corporation will have the option upon
written notice mailed by the Corporation, postage pre-paid, and by press
release, in each case, not less than 10 nor more than 30 days prior to the
redemption date and addressed to the holders of record of the Series B Preferred
Shares to be redeemed at their respective addresses as they appear on the share
transfer records of the Corporation, to redeem all of the outstanding Series B
Preferred Shares within 60 days after the first date on which such Change of
Ownership or Control occurred, for cash equal to the Liquidation Preference
Amount, plus accrued and unpaid distributions, if any, to, but not including,
the redemption date. No failure to give such notice or any defect thereto or in
the mailing thereof shall affect the validity of the proceedings for the
redemption of any shares of Series B Preferred Shares except as to the holder to
whom notice was defective or not given.  For the avoidance of doubt, the
designation of a redemption date in connection with a Change of Ownership or
Control by the Corporation for purposes of this Section 6 shall not terminate
any conversion right with respect to the Series B Preferred Shares.
Section 7. Ranking.  Any class or series of shares of stock of the Corporation
shall be deemed to rank:
(a) prior to the Series B Preferred Shares, as to the payment of dividends and
as to distribution of assets upon liquidation, dissolution or winding up, if the
holders of such class or series shall be entitled to the receipt of dividends or
of amounts distributable upon liquidation, dissolution or winding up, as the
case may be, in preference or priority to the holders of Series B Preferred
Shares (“Senior Shares”);
(b) on a parity with the Series B Preferred Shares, as to the payment of
dividends and as to distribution of assets upon liquidation, dissolution or
winding up, whether or not the dividend rates, dividend payment dates or
redemption or liquidation prices per share thereof be different from those of
the Series B Preferred Shares, if the holders of such class or series and the
Series B Preferred Shares shall be entitled to the receipt of dividends and of
amounts distributable upon liquidation, dissolution or winding up in proportion
to their respective amounts of accrued and unpaid dividends per share or
liquidation preferences, without preference or priority one over the other
(“Parity Shares”); and
(c) junior to the Series B Preferred Shares, as to the payment of dividends and
as to the distribution of assets upon liquidation, dissolution or winding up, if
such class or series shall be the Common Shares or any other class or series of
shares of stock of the Corporation now or hereafter issued and outstanding over
which the Series B Preferred Shares have preference or priority in the payment
of dividends and in the distribution of assets upon any liquidation, dissolution
or winding up of the Corporation (“Junior Shares”).
Section 8. Voting Rights. The Series B Preferred Shares shall have no voting
rights, except as set forth in this Section 8.
(a) The holders of Series B Preferred Shares shall be entitled to notice of all
stockholder meetings at which holders of Common Shares shall be entitled to
vote.  After [____________, 2018]1, the holders of the Series B Preferred Shares
will be entitled to the number of votes equal to the number of votes to which
the number of Common Shares into which such Series B Preferred Shares could be
converted pursuant to Section 11 at the record date for the determination of the
shareholders entitled to vote on the matter in question, or, if no such record
date is established, at the date such vote is taken or any written consent of
shareholders is solicited.  The holders of the Series B Preferred Shares shall
vote equally with the holders of Common Shares as a single class on an
as-converted basis on all issues presented to the stockholders of the
Corporation for their action or consideration.  If the shares of Series B
Preferred Shares held by a holder are convertible into a non-integral number of
Common Shares as of the date of determination, the number of votes to which such
shareholder will be entitled will, after




--------------------------------------------------------------------------------

1 [NTD: To be the date that is the 2nd anniversary of the closing.]
8

--------------------------------------------------------------------------------

aggregating all such Series B Preferred Shares, be rounded down to the nearest
whole vote if such non-integral number is less than 0.5 and rounded up to the
nearest whole vote if such non-integral number is equal to or greater than 0.5.
(b) Notwithstanding anything herein to the contrary, so long as any Series B
Preferred Shares are outstanding, the affirmative vote of the holders of at
least majority of the Series B Preferred Shares at the time outstanding, acting
as a single class regardless of series, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose,
shall be necessary for effecting or validating:
(i) Any amendment, alteration or repeal, by merger or otherwise, of any of the
provisions of the Certificate of Incorporation or these terms of the Series B
Preferred Shares that adversely affects the rights, privileges, powers or
preferences of the Series B Preferred Shares; provided, however, that the
amendment of the provisions of the Certificate of Incorporation so as to
authorize or create, or to increase the authorized amount of, any Junior Shares
that are not senior in any respect to the Series B Preferred Shares shall not be
deemed to adversely affect the rights, privileges, powers or preferences of the
Series B Preferred Shares;
(ii) A statutory share exchange that affects the Series B Preferred Shares, a
consolidation with or merger of the Corporation into another entity, or a
consolidation with or merger of another entity into the Corporation, unless in
each such case each Series B Preferred Share (i) shall remain outstanding
without an adverse change to its terms, privileges, preferences, powers and
rights or (ii) shall be converted into or exchanged for preferred shares of the
surviving entity having preferences, conversion or other rights, privileges,
powers, restrictions, limitations as to dividends or distributions,
qualifications and terms or conditions of redemption thereof identical to that
of a Series B Preferred Share (except for changes that do not adversely affect
the Series B Preferred Shares); or
(iii) The authorization, reclassification, issuance or creation of, or the
increase in the authorized amount of, any shares of any class or any security
convertible into or exchangeable for shares of any class ranking prior to or on
a parity with the Series B Preferred Shares in the distribution of assets on any
liquidation, dissolution or winding up of the Corporation or in the payment of
dividends;
provided, however, that no such vote of the holders of Series B Preferred Shares
shall be required in connection with a Change of Ownership or Control (except
such vote on an as-converted basis with the holders of Common Shares) if, at or
prior to the time when such amendment, alteration, repeal, share exchange,
consolidation or merger is to take effect, or when the issuance of any such
prior shares or convertible security is to be made, as the case may be, a
deposit is made for the redemption in cash of all Series B Preferred Shares at
the time outstanding as provided in paragraph (e) of Section 5 hereof for a
redemption price determined under the appropriate paragraph of Section 5.
(c) Notwithstanding anything herein to the contrary, so long as any Series B
Preferred Shares are outstanding, the affirmative vote of the holders of at
least a majority of the Series B Preferred Shares at the time outstanding,
acting as a single class regardless of series, given in person or by proxy,
either in writing without a meeting or by vote at any meeting called for the
purpose, shall be necessary for (i) effecting or validating the amendment of the
provisions of the Certificate of Incorporation so as to authorize, issue or
create, or to increase the authorized amount of, the Series B Preferred Shares,
Senior Shares or Parity Shares.
(d) Except as set forth herein, the Series B Preferred Shares shall not have any
relative, participating, optional or other special voting rights and powers
other than as set forth herein, and the consent of the holders thereof shall not
be required for the taking of any corporate action.
(e) No amendment to these terms of the Series B Preferred Shares shall require
the vote of the holders of Common Shares (except as required by law) or any
series of Preferred Stock other than the Series B Preferred Shares.
9

--------------------------------------------------------------------------------

Section 9. Record Holders.  The Corporation and the Transfer Agent shall deem
and treat the record holder of any Series B Preferred Shares as the true and
lawful owner thereof for all purposes, and neither the Corporation nor the
Transfer Agent shall be affected by any notice to the contrary.
Section 10. Sinking Fund.  The Series B Preferred Shares shall not be entitled
to the benefits of any retirement or sinking fund.
Section 11. Voluntary Conversion.
(a) Subject to the terms and conditions of this Section 11, Series B Preferred
Shares will be convertible without the payment of any additional consideration
by the holder thereof, at any time at the option of the holder thereof, into
Common Shares (the “Voluntary Conversion Right”) except that in respect of any
such Series B Preferred Shares which shall have been called for redemption, such
Voluntary Conversion Right shall terminate at the close of business on the day
fixed for redemption.  If a holder of Series B Preferred Shares chooses to
exercise such Voluntary Conversion Right, each individual Series B Preferred
Share owned by such holder may be converted into 10 Common Shares of the
Corporation, subject to adjustment as provided in this Certificate (the
“Conversion Price”). In addition to the Common Shares issuable upon conversion
described in the preceding sentence, the Corporation shall issue Common Shares
upon conversion for accumulated accrued and unpaid dividends in arrears for any
Dividend Period ending on or prior to the Voluntary Conversion Date for each
Series B Preferred Share so converted calculated by determining the PIK Dividend
for such period and multiplying such PIK Dividend by the Conversion Price
(collectively with the Conversion Price, the “Voluntary Conversion
Consideration”).
(b) In order to exercise the Voluntary Conversion Right, a holder of Series B
Preferred Shares must provide written notice to the Corporation’s transfer agent
that such holder elects to convert the Series B Preferred Shares, the number of
Series B Preferred Shares to be converted, and the name or names in which such
holder wishes the certificate or certificates for Common Shares to be issued and
either (i) surrender the certificate or certificates, to the extent such Series
B Preferred Shares are certificated, duly endorsed for transfer, to the
Corporation’s transfer agent, or (ii) if such certificate or certificates, to
the extent such Series B Preferred Shares are certificated, have been lost,
stolen or destroyed, the holder must notify the Corporation’s transfer agent
that such certificates have been lost, stolen or destroyed and execute an
agreement satisfactory to the Corporation to indemnify the Corporation from any
loss incurred by it in connection with such certificate or certificates. 
Notwithstanding the foregoing, if the Series B Preferred Shares are held in
global form, such notice shall comply with applicable procedures of the DTC.
(c) As soon as reasonably practicable after the receipt of written notice
referred to in Section 11(b) and surrender of the certificate or certificates of
Series B Preferred Shares to be converted, or delivery of an agreement and
indemnification in the case of a lost certificate or certificates, the
Corporation shall issue and deliver, or cause to be issued and delivered, to the
holder, registered in such name or names as such holder may direct, a
certificate or certificates for the number of Common Shares, issuable upon the
conversion of such share or shares thereof.  To the extent permitted by law,
such conversion shall be deemed to have been effected as of the close of
business on the date on which such notice shall have been received by the
Corporation or, if a conversion is elected by a holder as of any Change of
Control Date, on such Change of Control Date, provided the certificate for such
share or shares shall have been surrendered as aforesaid (“Voluntary Conversion
Date”), and at such time the rights of the holder of such share or shares as
such holder shall cease, and the person or persons in whose name or names any
certificate or certificates for the Common Shares shall be issuable upon such
conversion shall be deemed to have become the holder or holders of record of the
shares represented thereby.
(d) No fractional shares shall be issued upon conversion of Series B Preferred
Shares into Common Shares.  In case the number of shares of Series B Preferred
Shares represented by the certificate or certificates surrendered exceeds the
number of shares converted, the Corporation shall, upon such conversion, execute
and deliver to the holder thereof, at the expense of the Corporation, a new
certificate or certificates for the number of shares of Series B Preferred
Shares represented by the certificate or certificates surrendered which are not
to be converted.  If any fractional interest in any Common Share would be
deliverable upon any such conversion, the Corporation, in lieu of delivering the
fractional share thereof, shall round up the number of Common Shares to be
delivered to the nearest whole share.
10

--------------------------------------------------------------------------------

Section 12. Automatic Conversion.
(a) Series B Preferred Shares will be automatically converted in to Common
Shares at the Conversion Price if and when the following three requirements
simultaneously exist: (i) the VWAP of the Common Shares is in excess of $3.50
for 20 consecutive Trading Days, subject to adjustment of such price in the
manner provided in Section 13(a) for adjustment of the Conversion Price, (ii)
the underlying Common Shares to be issued upon conversion of the Series B
Preferred Shares are registered with the SEC, and (iii) the average daily volume
of Common Shares traded during the 20 consecutive Trading Day period referenced
in (i) above is in excess of 200,000 shares per Trading Day (the “Automatic
Conversion”).
(b) In the event of an Automatic Conversion pursuant to paragraph (b), the
outstanding Series B Preferred Shares will be converted automatically without
any action by the holders of such shares and whether or not the certificate or
certificates representing such shares are surrendered to the Corporation’s
transfer agent; provided, however, that the Corporation will not be obligated to
issue certificates evidencing such Common Shares issuable upon such Automatic
Conversion unless the certificates evidencing such Series B Preferred Shares, to
the extent such shares are certificated, are either delivered to the
Corporation’s transfer agent as provided in Section 11 above, or the holder
notifies the Corporation’s transfer agent that such certificates have been lost,
stolen or destroyed and executes an agreement satisfactory to the Corporation to
indemnify the Corporation from any loss incurred by it in connection with such
certificates. The Corporation will, as soon as practicable after such delivery,
or such agreement and indemnification in the case of a lost certificate, issue
and deliver to such holder of Series B Preferred Shares a certificate or
certificates representing the number of Common Shares to which such holder will
be entitled as aforesaid, and will issue and deliver to such holder a check in
the amount of any cash amounts payable as the result of a conversion into
fractional Common Shares.  Such conversion will be deemed to have been made
immediately prior to the last to occur of the requirements described in Section
12(a), at which time the Corporation shall provide notice to the holders of
Series B Preferred Shares of such occurrence.
Section 13. Certain Adjustments.
(a) If the Corporation, at any time while Series B Preferred Shares are
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in Common Shares on Common Shares or any Common Stock
Equivalents (which, for avoidance of doubt, shall not include any Common Shares
issued by the Corporation upon any redemption or conversion of, or payment of
interest on, the Series B Preferred Shares), (ii) subdivides outstanding Common
Shares into a larger number of shares, (iii) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, (iv) issues, in the event of a reclassification of Common Shares, any
shares of capital stock of the Corporation, or (v) issues any Common Shares or
Common Stock Equivalents without consideration, then the Conversion Price for
the conversion of Series B Preferred Shares shall be multiplied by a fraction of
which the numerator shall be the number of Common Shares (excluding any treasury
shares of the Corporation) outstanding immediately before such event, and of
which the denominator shall be the number of Common Shares outstanding
immediately after such event.  Any adjustment made pursuant to this Section
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or reclassification.
(b) If the Corporation, at any time while Series B Preferred Shares are
outstanding, effects a Change or Ownership or Control, then each holder of
Series B Preferred Shares shall have the right to receive, for each Series B
Preferred Share, the number of Common Shares (or equivalent equity securities)
of the successor or acquiring corporation or of the Corporation, if it is the
surviving corporation, and any additional consideration receivable as a result
of such Change of Ownership or Control by a holder of the number of Common
Shares for which each Series B Preferred Share is convertible immediately prior
to such Change of Ownership or Control on such conversion or redemption of the
Series B Preferred Shares.
(c) In the case of the issuance of securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly, additional
Common Shares (the “Common Stock Equivalents”), the following provisions shall
apply for all purposes of this Section 13:
11

--------------------------------------------------------------------------------

(i) The aggregate maximum number of Common Shares deliverable upon conversion,
exchange or exercise (assuming the satisfaction of any conditions to
convertibility, exchangeability or exercisability, including, without
limitation, the passage of time, but without taking into account potential
antidilution adjustments) of any Common Stock Equivalents and subsequent
conversion, exchange or exercise thereof shall be deemed to have been issued at
the time such securities were issued or such Common Stock Equivalents were
issued.
(ii) In the event of any change in the number of Common Shares deliverable upon
conversion, exchange or exercise of any Common Stock Equivalents, other than a
change resulting from the antidilution provisions thereof, the Conversion Price,
to the extent in any way affected by or computed using such Common Stock
Equivalents, shall be recomputed to reflect such change, but no further
adjustment shall be made for the actual issuance of Common Shares upon the
conversion, exchange or exercise of such Common Stock Equivalents.
(iii) Upon the termination or expiration of the convertibility, exchangeability
or exercisability of any Common Stock Equivalents, the Conversion Price, to the
extent in any way affected by or computed using such Common Stock Equivalents,
shall be recomputed to reflect the issuance of only the number of Common Shares
(and Common Stock Equivalents that remain convertible, exchangeable or
exercisable) actually issued upon the conversion, exchange or exercise of such
Common Stock Equivalents.
(iv) The number of Common Shares deemed issued pursuant to Section 13(c) shall
be appropriately adjusted to reflect any change, termination or expiration of
the type described in either Section 13(c)(ii) or (c)(iii).
Section 14. Conversion Upon Change of Ownership or Control.
(a) Upon the occurrence of a Change of Ownership or Control (the “Change of
Control Date”) (and in addition to the Voluntary Conversion Right), if the
Change of Control Conversion Consideration (determined as provided below) would
result in conversion of the Series B Preferred Shares into a greater number of
Common Shares per Series B Preferred Share than the Voluntary Conversion
Consideration, then each holder of Series B Preferred Shares shall have the
right to convert some or all of the Series B Preferred Shares held by such
holder on the Change of Control Date (the “Change of Control Conversion Right”)
into a number of Common Shares per Series B Preferred Share to be converted (the
“Change of Control Conversion Consideration”) equal to the quotient obtained by
dividing (A) the sum of (x) the Liquidation Preference Amount, plus (y) the
amount of any accumulated and unpaid dividends to, but not including, the Change
of Control Date (unless the Change of Control Date is after a Dividend Record
Date and prior to the corresponding Dividend Payment Date, in which case no
additional amount for such accumulated and unpaid dividends will be included in
such sum) by (B) the consideration per Common Share paid in the Change of
Ownership or Control.  Nothing herein shall prevent any holder of Series B
Preferred Shares from exercising its Voluntary Conversion Right for the
Voluntary Conversion Consideration as of any date in accordance with the
procedures in this Certificate.
(b) In the case of a Change of Ownership or Control pursuant to which Common
Shares shall be converted into cash, securities or other property or assets
(including any combination thereof) (the “Alternative Form Consideration”), a
holder of Series B Preferred Shares shall receive upon conversion of such Series
B Preferred Shares the kind and amount of Alternative Form Consideration which
such holder of Series B Preferred Shares would have owned or been entitled to
receive upon the Change of Ownership or Control had such holder of Series B
Preferred Shares held a number of Common Shares equal to the greater of (i) the
Change of Control Conversion Consideration and (ii) the Voluntary Conversion
Consideration, immediately prior to the effective time of the Change of
Ownership or Control (the “Alternative Conversion Consideration”). The Voluntary
Conversion Consideration, the Change of Control Conversion Consideration, or the
Alternative Conversion Consideration, as may be applicable to a Change of
Ownership or Control, shall be referred to herein as the “Conversion
Consideration.”
(c) In the event that holders of Common Shares have the opportunity to elect the
form of consideration to be received in the Change of Ownership or Control,
holders of Series B Preferred Shares shall receive the same opportunity to elect
the form of consideration to be received and shall be subject to any limitations
12

--------------------------------------------------------------------------------

to which all holders of Common Shares are subject, including, without
limitation, pro rata reductions applicable to any portion of the consideration
payable in the Change of Ownership or Control.
(d) No fractional Common Shares shall be issued upon the conversion of the
Series B Preferred Shares.  Any fractional Common Share that would be issued
upon the conversion of Series B Preferred Shares shall be rounded up to the
nearest whole Common Share.
(e) Within 15 days following the occurrence of a Change of Ownership or Control,
a notice of occurrence of the Change of Ownership or Control, describing the
resulting Change of Control Conversion Right, shall be delivered to the holders
of record of the Series B Preferred Shares at their addresses as they appear on
the Corporation’s share transfer records and by press release and notice shall
be provided to the Corporation’s transfer agent. No failure to give such notice
or any defect thereto or in the mailing thereof shall affect the validity of the
proceedings for the conversion of any Series B Preferred Shares except as to the
holder to whom notice was defective or not given. Each notice shall state: (i)
the events constituting the Change of Ownership Control; (ii) the date of the
Change of Ownership or Control; (iii) the last date on which the holders of
Series B Preferred Shares may exercise their Change of Control Conversion Right;
(iv) the method and period for calculating the Conversion Consideration; (v) the
Change of Control Conversion Date, which shall be a business day occurring
within 20 to 35 days following the date of such notice; (vi) if applicable, the
type and amount of Alternative Conversion Consideration entitled to be received
per share of Series B Preferred Shares; (vii) the name and address of the paying
agent and the conversion agent; and (viii) the procedures that the holders of
shares of Series B Preferred Shares must follow to exercise the Change of
Control Conversion Right.
(f) The Corporation shall issue a press release for publication on the Dow Jones
& Company, Inc., Business Wire, PR Newswire or Bloomberg Business News (or, if
such organizations are not in existence at the time of issuance of such press
release, such other news or press organization as is reasonably calculated to
broadly disseminate the relevant information to the public), and post notice on
the Corporation’s website, in any event prior to the opening of business on the
first business day following any date on which the Corporation provides notice
pursuant to Section 14(e) above to the holders of Series B Preferred Shares.
(g) In order to exercise the Change of Control Conversion Right, a holder of
Series B Preferred Shares shall be required to deliver, on or before the close
of business on the Change of Control Conversion Date, the certificates
evidencing the Series B Preferred Shares, to the extent such shares are
certificated, to be converted, duly endorsed for transfer, together with a
written conversion notice completed, to the Corporation’s transfer agent. Such
notice shall state: (i) the relevant Change of Control Conversion Date; (ii) the
number of Series B Preferred Shares to be converted; and (iii) that the Series B
Preferred Shares are to be converted pursuant to the applicable terms of the
Series B Preferred Shares. If the holder of Series B Preferred Shares elects to
convert any of its Series B Preferred Shares but does not specify whether it is
to receive the Voluntary Conversion Consideration or the Change of Control
Conversion Consideration, the Corporation shall effect such conversion as would
result in the greater number of Common Shares for such holder.  Notwithstanding
the foregoing, if the Series B Preferred Shares are held in global form, such
notice shall comply with applicable procedures of the DTC.
(h) Holders of Series B Preferred Shares may withdraw any notice of exercise of
a Change of Control Conversion Right (in whole or in part) by a written notice
of withdrawal delivered to the Corporation’s transfer agent prior to the close
of business on the business day prior to the Change of Control Conversion Date.
The notice of withdrawal must state: (i) the number of withdrawn Series B
Preferred Shares; (ii) if certificated shares of Series B Preferred Shares have
been issued, the certificate numbers of the withdrawn Series B Preferred Shares;
and (iii) the number of Series B Preferred Shares, if any, which remain subject
to the conversion notice. Notwithstanding the foregoing, if the Series B
Preferred Shares are held in global form, the notice of withdrawal shall comply
with applicable procedures of DTC.
(i) Series B Preferred Shares as to which the Change of Control Conversion Right
has been properly exercised and for which the conversion notice has not been
properly withdrawn shall be converted into the applicable Conversion
Consideration in accordance with the Change of Control Conversion Right on the
Change of Control Conversion Date subject to the Voluntary Conversion Right in
Section 11 or the Change of Control Conversion Rights in Section 14, as
applicable, notwithstanding that, prior to the Change of Control Conversion
13

--------------------------------------------------------------------------------

Date, the Corporation has provided or provides notice of its election to redeem
such Series B Preferred Shares, whether pursuant to Section 5 or Section 6.
(j) The Corporation shall deliver the applicable Conversion Consideration no
later than the third business day following the Change of Control Conversion
Date.
Section 15. Book Entry.  The Series B Preferred Shares may be issued initially
in the form of one or more fully registered global certificates (“Global
Preferred Shares”), which shall be deposited on behalf of the purchasers
represented thereby with the Transfer Agent, as custodian for the DTC (or with
such other custodian as the Depositary may direct), and registered in the name
of the DTC or its nominee, duly executed by the Corporation and authenticated by
the Transfer Agent. The number of Series B Preferred Shares represented by
Global Preferred Shares may from time to time be increased or decreased by
adjustments made on the records of the Transfer Agent and the DTC as hereinafter
provided. Members of, or participants in, the DTC shall have no rights under
these terms of the Series B Preferred Shares with respect to any Global
Preferred Shares held on their behalf by the DTC or by the Transfer Agent as the
custodian of the Depositary or under such Global Preferred Shares, and the
Depositary may be treated by the Corporation, the Transfer Agent and any agent
of the Corporation or the Transfer Agent as the absolute owner of such Global
Preferred Shares for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Corporation, the Transfer Agent or any agent of
the Corporation or the Transfer Agent from giving effect to any written
certification, proxy or other authorization furnished by the DTC or impair, as
between the DTC and its members and participants, the operation of customary
practices of the DTC governing the exercise of the rights of a holder of a
beneficial interest in any Global Preferred Shares.
Section 16. Reservation of Common Shares Issuable Upon Conversion.  The
Corporation shall at all times reserve and keep available out of its authorized
but unissued Common Shares, solely for the purpose of effecting the conversion
of the Series B Preferred Shares convertible into Common Shares, such number of
its Common Shares as shall from time to time be sufficient to effect the
conversion of all outstanding Series B Preferred Shares, and if at any time the
number of authorized but unissued Common Shares shall not be sufficient to
effect the conversion of all then outstanding Series B Preferred Shares, in
addition to such other remedies as shall be available to the holder of Series B
Preferred Shares, the Corporation will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
Common Shares to such number of shares as shall be sufficient for such purposes,
including, without limitation, engaging in best efforts to obtain the requisite
stockholder approval of any necessary amendment to the Certificate of
Incorporation.
Section 17. Reservation of Series B Preferred Shares Issuable as PIK Dividends. 
The Corporation shall at all times reserve and keep available out of its
authorized but unissued Series B Preferred Shares, solely for the purpose of
effecting the payment of PIK Dividends on the Series B Preferred Shares, such
number of its Series B Preferred Shares as shall from time to time be sufficient
to effect such payment of PIK Dividends on all outstanding Series B Preferred
Shares, and if at any time the number of authorized but unissued Series B
Preferred Shares shall not be sufficient to effect the payment of PIK Dividends
on all then outstanding Series B Preferred Shares, in addition to such other
remedies as shall be available to the holder of Series B Preferred Shares, the
Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued Series B Preferred
Shares to such number of shares as shall be sufficient for such purposes,
including, without limitation, engaging in best efforts to obtain the requisite
stockholder approval of any necessary amendment to this Certificate of
Designation.
We further declare under penalty of perjury under the laws of the State of
California that the matters set forth in this certificate are true and correct
to our own knowledge.
Executed at El Cajon, California, on __________, 2016.

     
Name:
   
Name:
 
Title:
   
Title:
 







                                                                                                      
Donald H. Hosmer
Co-President






                                                                                         
Stephen M. Hosmer
Co-President , Chief Financial Officer and Secretary




 
 
 
14